Citation Nr: 1757278	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for diabetes mellitus, type 2 (type 2 diabetes) due to herbicides exposure.

5.  Entitlement to service connection for ischemic heart disease (IHD) due to herbicides exposure.

6.  Entitlement to service connection for prostate cancer due to herbicide agent exposure.

7.  Entitlement to service connection for lung conditions, to include asthma and chronic obstructive pulmonary disease (COPD), due to asbestos exposure.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:    Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1958 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2015 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issues of service connection for bilateral hearing loss, arthritis, type 2 diabetes due to herbicides exposure, IHD due to herbicide agent exposure, prostate cancer due to herbicide agent exposure, and lung conditions due to asbestos exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The new and material evidence received since the last, final August 2012 rating decision, includes a diagnosis of hearing loss based on VA standards, which raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

2.  Resolving all reasonable doubt in favor of the Veteran, his tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 2012 rating decision is new and material and the service connection claim for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New & Material Evidence to Reopen a Claim for Bilateral Hearing Loss

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last, final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 510 - 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service connection claim for bilateral hearing loss was previously denied in an August 2012 rating decision because the RO made a finding that the evidence did not show current audiometric findings that met the criteria for grant of service connection for hearing loss, as no audiometric findings were available from a July 2012 VA examination/audiology.  However, since the Veteran did not appeal this decision within one year, the August 2012 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Evidence received and obtained since the August 2012 rating decision includes a September 2014 VA examination/audiogram which reflects a current diagnosis of hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  This evidence is "new" because it had not been previously submitted and considered by VA.  The evidence is "material" because it serves as new evidence of a current diagnosis that may be related to his assertions of in-service acoustic trauma.  

The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512 - 513.  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, as new and material evidence has now been received, the service connection claim for bilateral hearing loss is reopened.

II.	Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran indicates that he worked as a deck seaman on board the U.S.S. Saratoga.  See February 2017 Statement in Support of Claim; see also August 2017 Statement from the Veteran.  He asserts that his tinnitus began in service.  See October 2012 Notice of Disagreement (referring to his November 2011 initial claim where he indicated that his tinnitus began in service).  He also reported that his berthing area was directly under the flight deck, where planes took off and landed.  See March 2017 Statement in Support of Claim; see also August 2017 Statement from the Veteran (reporting that he worked in ship stores and that his bunk was one level down from the flight deck, where he learned to sleep, surrounded by constant, continuous high levels of noise, and that unless one worked daily on the flight deck, noise protection was not offered during that era).  Specifically, he reported that by the time he left the United States Navy in 1962, he had developed "on and off again" ringing in his ears.  See August 2017 Statement from the Veteran.

As he has a current diagnosis of tinnitus, the remaining inquiry is whether his current diagnosis is related to his active service. 

A September 2014 VA examiner opined that tinnitus is not related to service because there were no complaints of tinnitus in his records, he has noticed his tinnitus since around 2000, and that a thirty-six year post military separation is too far long removed from his service.  However, the Board finds the statements of the Veteran regarding his tinnitus since his service are competent and credible, especially given the fact that his statements about noise exposure to loud aircrafts is corroborated by his military personnel records, which confirm that he served in the United States Navy on board the U.S. Saratoga, and that he completed a navy training course for a seaman in June 1959.  Therefore, the Board finds that the evidence is in equipoise, and resolving all reasonable doubt in favor of the Veteran, his tinnitus is etiologically related to his active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017). 

Finally, the Board has considered this issue of entitlement to service connection based on the evidence or record.  Neither the Veteran nor his representative has raised any issues pertaining to duties to notify and assist.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 - 70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notwithstanding, as the Board is granting the full benefits sought on this issue, any error committed with respect to either a duty to notify or a duty to assist is harmless.


ORDER

New and material evidence has been submitted and the claim to reopen the service connection claim for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

The evidence of record reflects that the Veteran has a history of type 2 diabetes, prostate cancer, coronary artery disease (IHD), COPD; and a surgical history of lumbosacral spine surgery, as well as multiple left hand surgeries.  However, it appears that there are outstanding medical records that have not been associated with the claims file, as no medical records with further, additional information pertaining to treatment or surgery for some of these disabilities have been associated with the claims files.  Furthermore, it also appears that there are other pertinent records, such as Social Security Administration (SSA) records that have not been associated with the claims file as well.  See January 2015 Rating Decision.  Therefore, a remand is warranted for the RO to obtain all outstanding private and/or VA treatment records to be associated with the claims file.

Arthritis

The Board notes that the Veteran has not pointed to a specific event in service that he found attributable to his arthritis, nor do STRs reflect any complaints, diagnoses, or treatment in service that may be associated with arthritis.  However, as reflected above, there are outstanding SSA and medical records that must be obtained and associated with the claims file.  In particular, a remand is required for ascertaining further information about the Veteran's surgeries for his lumbar spine and left hand; and a VA examination is also required for determining the presence, and if applicable, etiology of any diagnosed arthritis.

IHD, Prostate Cancer and Type 2 Diabetes

In an October 2015 Notice of Disagreement (NOD), the Veteran asserts that his exposure to Agent Orange should be conceded because he served aboard the USS Saratoga (CV-60).  He further explains that planes aboard this ship, with which he came into contact, had flown sorties over Vietnam; some of these aircrafts were on fire, which may have resulted in his exposure to Agent Orange; and that he believes that his ship may have had C-123 aircraft aboard, which are now accepted as having been used to spray Agent Orange.

In light of his assertions, the Board acknowledges that the Veteran is diagnosed with IHD, prostate cancer and type 2 diabetes, and if he is exposed to Agent Orange, he is entitled to presumptive service connection.  See 38 U.S.C.A. § 3.309(e).

In a February 2017 deferred rating decision, a decision review officer, acknowledging the Veteran's contentions in his October 2015 NOD, requested a development for the month/year of the event, so that a verification of the event could be undertaken.  In response to this inquiry, the Veteran indicated that he was unable to recall the date of the burning aircraft.  See March 2017 Statement in Support of Claim.  Notwithstanding, given that the Veteran has indicated a time frame in which he was on board the U.S.S. Saratoga in other documents in the claims file, there are various means by which a verification of this event could have been undertaken, including and not limited to, filing a request for the pertinent information with the VA Personnel Information Exchange System (PIES).  Thus, a remand is necessary for the RO to satisfy its duty to assist by making further inquiries to attempt to obtain corroborating evidence of the Veteran's assertions.

Lung Conditions, to include Asthma & COPD

The Veteran asserts that he was exposed to asbestos when he served on board the USS Saratoga, working as a deck seaman and in aviation parts supply.  See February 2017 Statement in Support of Claim.  He stated that he worked around store rooms that had asbestos in them; and that he worked doing fire watch work, which involved standing by another worker who was cutting into overhead structures or pipes, which were also insulated with asbestos.  Id.  He explained that as the worker cut into these, asbestos particles were released, and they breathed them in.  Id.  

A March 2017 respiratory conditions disability benefits questionnaire reflects a diagnostic testing by computed topography (CT) with a finding of non-specific ground glass infiltrate in the left lower base of his lungs.  Nonetheless, in a May 2017 VA examination, a VA examiner opined that it is less likely than not the Veteran's diagnosed asthma is related to any in-service exposure or illness.  However, since it failed to consider the Veteran's lay statements in rendering an opinion, and crucially, failed to render an opinion on the Veteran's diagnosed COPD, this VA examination is inadequate for deciding this claim.  

Subsequently, in an August 2017 VA examination, the VA examiner stated that non-VA pulmonary care records which provided diagnoses of asthma, COPD, asbestos exposure, obstructive sleep apnea (but without mention of his ischemic coronary artery disease) are only erroneous with regard to the stated diagnosis of COPD, which cannot be substantiated by available medical evidence.  The VA examiner opined that the Veteran has diagnosed chronic bronchitis, which is less likely than not caused by claimed COPD or by any in-service events/illnesses/inhaled exposures, including either asbestos or jets exhausts.  As a rationale, the VA examiner explained that there is no confirmed diagnosis of COPD or of any asbestos-related lung disease, despite documentation of a COPD diagnosis in various private treatment records.  Like the May 2017 VA examination, this VA examination also failed to consider or account for findings of non-specific ground glass filtrate in the Veteran's lungs, as reported in the March 2017 respiratory conditions disability benefits questionnaire, despite making a brief notation of this finding.  Furthermore, as the Board has already found that there may be outstanding treatment records that have not been associated with the claims file, a new VA examination is particularly warranted, after all of the Veteran's outstanding records have been associated with the claims file, in order that a VA examiner may provide a VA examination and opinion based on complete information, and upon further confirmation about the presence of a diagnosis of COPD.

BHL

The last time the Veteran's underwent a VA Examination for his bilateral hearing loss was in September 2014.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral hearing loss was caused by or a result of an event in service.  As a rationale, the VA examiner explained that there was no indication of hearing loss in the Veteran's service treatment records and that he claims that he only noticed hearing loss since 2000.  
 The VA examiner's opinion is, however, inadequate to decide this claim because the negative etiological opinion is solely based upon the lack of evidence of complaints or treatment for auditory symptoms in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Therefore, on remand, a new VA audiological examination should be conducted to determine the nature and etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim via a 38 C.F.R. § 3.159(b) notice letter.  Based on his response, the RO must attempt to obtain copies of all records which have not previously been obtained from identified treatment sources, which contain records of treatment, surgery and/or hospitalization for the Veteran's disabilities.  These records include, and are not limited to, private treatment records, VA treatment records from the St. Louis VA Medical Center and all associated VA facilities, as well as SSA records.

2.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain any outstanding records and the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. 

3.  The RO must request for verification of the Veteran's statements about the burning aircrafts arriving in the USS Saratoga from the VA Personnel Information Exchange System (PIES), based on his reported time on the USS Saratoga.  

The RO, must also forward the Veteran's statements about the burning aircrafts that arrived in the USS Saratoga, as well as copies of his service personnel records and any other relevant evidence to the Joints Services Records Research Center (JSSRC), and any other records repositories as the RO deems necessary, in order to verify the Veteran's statements. 

The RO must inform the JSRRC, or any other appropriate record repository that if there are no records to confirm or deny the Veteran's depiction of the events, the record repository must provide written documentation to the RO to that effect.

If unable to verify that the Veteran's statements, the RO must prepare a formal memorandum to this effect, which outlines the steps they took to verify the alleged visit and responses received, to specifically include responses from PIES and JSRRC.  The Veteran and his representative must be notified of this finding and be given an opportunity to respond.

4.  After obtaining all outstanding private and/or VA treatment records, schedule the Veteran for a VA examination to determine the presence and etiology of any diagnosed arthritis.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:   

a.  Determine whether the Veteran has any diagnosis of arthritis.

b.  If the Veteran has a diagnosis of arthritis, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosis of arthritis is related to the Veteran's active service.

The VA examiner must consider all lay statements from the Veteran about the onset and symptomatology of any diagnosed arthritis.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for any diagnosed arthritis, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

5.  After obtaining all outstanding private and/or VA treatment records, schedule the Veteran for a VA examination to determine the presence and/or etiology of his lung conditions, including and not limited to asthma and COPD.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:   

a.  Determine whether the Veteran has a diagnosis of COPD.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's asthma, COPD (if diagnosis is present), and/or any other diagnosed lung condition is related to or the result of his active service.

b.  The VA examiner must consider all lay statements from the Veteran, including his statements about his possible exposure to asbestos during service.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  The VA examiner must also consider and discuss all pertinent evidence, including and especially findings of non-specific ground glass filtrate in the Veteran's lungs, as reported in the March 2017 Respiratory Conditions Disability Benefits Questionnaire, and whether these findings may serve as evidence of asbestos exposure that is related to any diagnosis of asthma, COPD, or any other diagnosed lung disease.

d.  If it is determined that there is another likely etiology for any diagnosed lung disease, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

6.  After obtaining all outstanding private and/or VA treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:   

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's bilateral hearing loss is related to his active service.

b.  The VA examiner must consider all lay statements from the Veteran about in-service acoustic trauma, and/or auditory symptomatology during and since active service.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for his bilateral hearing loss, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

7.  Thereafter, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

 The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


